COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS

  ALLSTATE INSURANCE COMPANY                      §
  AS SUBROGEE OF ANGELA J.                                      No. 08-18-00019-CV
  VASQUEZ,                                        §
                                                                  Appeal from the
                    Appellant,                    §
                                                                205th District Court
  v.                                              §
                                                             of Hudspeth County, Texas
  JAROSLAV J. BARNET,                             §
                                                               (TC# CV-04171-205)
                    Appellee.                     §


                                       JUDGMENT

       The Court has considered this cause on the record and concludes the appeal should be

dismissed for want of jurisdiction. We therefore dismiss the appeal for want of jurisdiction. We

further order Appellant pay all costs of this appeal, and this decision be certified below for

observance.

       IT IS SO ORDERED THIS 14TH DAY OF OCTOBER, 2019.


                                             GINA M. PALAFOX, Justice

Before Alley, C.J., Rodriguez, and Palafox, JJ.